DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 07/05/2022 have been entered.
Per the 07/05/2022 amendment:
Claims 1, 9 and 17 are currently amended.
Claims 1-5, 8-13, 16-21 and 24-27 are now pending.

Response to Arguments

Applicant’s arguments, see Pages 6-8 of Remarks, filed 07/05/2022, with respect to the rejection(s) of claim(s) 1, 9 and 17 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nelson (US 20150255053 A1) and Chen (US 20120231747 A1).

Claim Objections

Claims 8, 16 and 24 are objected to because of the following informalities:  Examiner believes these claims should have been amended to reflect amendments to the parent claims, namely changing the limitation “frequency of anticipated data transfer” to “time of anticipated data transfer”. Examiner notes that the 103 rejection below is not affected by this issue. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 9-13, 17-21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanabalan (US 20190386880 A1), hereafter D1, in view of Chen (US 20120231747 A1), hereafter C1, and further in view of Nelson (US 20150255053 A1), hereafter N1.
Regarding Claim 1, D1 discloses the below limitation:	sending a packet of data from at least one device to a destination address in anticipation of data transfer to keep the network connection alive and network resources assigned by a wireless network (D1 Fig 6, Par 70 detect a packet response from the at least one IoT server 50 to an IoT device 40; Par 71 Identification of keep-alive packets may be based on size of the packet),	wherein the at least one device includes any one or more of a transmitting device, a destination device or a combination thereof (Fig 3, Par 70 IoT server 50 (e.g. transmitting device) and IoT device 40 (e.g. destination device)),
D1 does not disclose the below limitation:	size of anticipated data transfer, time of anticipated data transfer or a combination thereof,
In the same field of endeavor of managing connections in a wireless network, C1 does disclose the below limitation:	size of anticipated data transfer, time of anticipated data transfer or a combination thereof (C1 Par 42 control logic can estimate the time until the next anticipated data transmission and decide whether it is worthwhile to switch into a power save mode or to stay awake),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of D1 to include using time until the next anticipated data transmission to determine whether or not to maintain a connection as taught by C1. The suggestion/motivation to do so would have been to only maintain a connection with the next anticipated data transfer is within a reasonable time frame. If the next anticipated data transfer is not for a significant time, keeping the connection alive could be an inefficient usage of network resources.
D1 and C1 do not disclose the below limitation:	wherein the packet of data comprises zero payload accompanied by a data frame header, or a payload depending on network resource requirement for the anticipated data transfer.
In the same field of endeavor of managing connections in a wireless network, N1 does disclose the below limitation:	wherein the packet of data comprises zero payload accompanied by a data frame header, or a payload depending on network resource requirement for the anticipated data transfer (N1 Par 112 keep-alive packets may comprise "empty" payloads (i.e. zero payload) in pursuit of keeping the receiver alert or "alive").
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of D1 and C1 to include zero payload keep-alive packets as taught by N1. The suggestion/motivation to do so would have been to reduce congestion in the network by using zero payload packets to keep connections alive, as a larger packet is unnecessary to merely maintain a connection. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, D1, C1 and N1 disclose the limitations of Claim 1.
D1 further discloses the below limitation:	wherein the packet of data is sent by at least one transmitting device (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for reducing time lag in data transfer to include sending the keepAlive message by a transmitting device as taught by D1. The suggestion/motivation to do so would have been to maintain a connection between a transmitting device in order to prepare for an anticipated data transfer. Keeping the connection alive reduces lag time because the connection does not need to be established at the time of the transmission. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, D1, C1 and N1 disclose the limitations of Claim 1.
D1 further discloses the below limitation:	wherein the packet of data is sent by at least one destination device (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for reducing time lag in data transfer to include sending a keepAlive message by a destination device as taught by D1. The suggestion/motivation to do so would have been to maintain a connection when a destination device is anticipating a future data transfer. Keeping the connection alive reduces lag time because the connection does not need to be established at the time of the transmission. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, D1, C1 and N1 disclose the limitations of Claim 1.
D1 further discloses the below limitation:	wherein the transmitting device is a mobile device capable of sending data to the one or more destination devices (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for reducing time lag in data transfer to include a transmitting device capable of communicating with multiple devices as taught by D1. The suggestion/motivation to do so would have been to allow for direct communication between the multiple devices connected to the network. Direct communication, as opposed to communicating via an intermediary node, reduces the lag time in communication. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, D1, C1 and N1 disclose the limitations of Claim 1.
D1 further discloses the below limitation:	wherein the destination device is an loT devices capable of receiving data from the at least one transmitting device (D1 Par 70 packet response from the at least one IoT server 50 to an IoT device 40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for reducing time lag in data transfer to include a destination device that is an IoT device capable of receiving data as taught by D1. The suggestion/motivation to do so would have been to use the aforementioned methods of reducing lag time to increase the efficiency of an IoT network. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, D1 discloses the below limitation:	at least one base station (D1 Fig 3 IoT Server 50);	at least one device (Fig 3 IoT Device 40),	wherein the at least one device includes any one or more of a transmitting device, a destination device or a combination thereof (Fig 3, Par 70 IoT server 50 (e.g. transmitting device) and IoT device 40 (e.g. destination device));	wherein the at least device sends a small packet of data to a destination address to keep the network connection alive and network resources assigned by wireless network (Fig 6, Par 70 detect a packet response from the at least one IoT server 50 to an IoT device 40; Par 71 Identification of keep-alive packets may be based on size of the packet);
D1 does not disclose the below limitation:	size of anticipated data transfer, time of anticipated data transfer or a combination thereof,
In the same field of endeavor of managing connections in a wireless network, C1 does disclose the below limitation:	size of anticipated data transfer, time of anticipated data transfer or a combination thereof (C1 Par 42 control logic can estimate the time until the next anticipated data transmission and decide whether it is worthwhile to switch into a power save mode or to stay awake), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of D1 to include using time until the next anticipated data transmission to determine whether or not to maintain a connection as taught by C1. The suggestion/motivation to do so would have been to only maintain a connection with the next anticipated data transfer is within a reasonable time frame. If the next anticipated data transfer is not for a significant time, keeping the connection alive could be an inefficient usage of network resources.
D1 and C1 do not disclose the below limitation:	wherein the packet of data comprises zero payload accompanied by a data frame header, or a payload depending on network resource requirement for he anticipated data transfer.
In the same field of endeavor of managing connections in a wireless network, N1 does disclose the below limitation:	wherein the packet of data comprises zero payload accompanied by a data frame header, or a payload depending on network resource requirement for he anticipated data transfer (N1 Par 112 keep-alive packets may comprise "empty" payloads (i.e. zero payload) in pursuit of keeping the receiver alert or "alive").
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of D1 and C1 to include zero payload keep-alive packets as taught by N1. The suggestion/motivation to do so would have been to reduce congestion in the network by using zero payload packets to keep connections alive, as a larger packet is unnecessary to merely maintain a connection. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, D1, C1 and N1 disclose the limitations of Claim 9.
D1 further discloses the below limitation:	wherein the packet of data is sent by at least one transmitting device (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system for reducing time lag in data transfer to include sending the keepAlive message by a transmitting device as taught by D1. The suggestion/motivation to do so would have been to maintain a connection between a transmitting device in order to prepare for an anticipated data transfer. Keeping the connection alive reduces lag time because the connection does not need to be established at the time of the transmission. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, D1, C1 and N1 disclose the limitations of Claim 9.
D1 further discloses the below limitation:	wherein the packet of data is sent by at least one destination device (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system for reducing time lag in data transfer to include sending a keepAlive message by a destination device as taught by D1. The suggestion/motivation to do so would have been to maintain a connection when a destination device is anticipating a future data transfer. Keeping the connection alive reduces lag time because the connection does not need to be established at the time of the transmission. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, D1, C1 and N1 disclose the limitations of Claim 9.
D1 further discloses the below limitation:	wherein the transmitting device is a mobile device capable of sending data to the one or more destination devices (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system for reducing time lag in data transfer to include a transmitting device capable of communicating with multiple devices as taught by D1. The suggestion/motivation to do so would have been to allow for direct communication between the multiple devices connected to the network. Direct communication, as opposed to communicating via an intermediary node, reduces the lag time in communication. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, D1, C1 and N1 disclose the limitations of Claim 9.
D1 further discloses the below limitation:	wherein the destination device is an loT devices capable of receiving data from the at least one transmitting device (D1 Par 70 packet response from the at least one IoT server 50 to an IoT device 40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system for reducing time lag in data transfer to include a destination device that is an IoT device capable of receiving data as taught by D1. The suggestion/motivation to do so would have been to use the aforementioned methods of reducing lag time to increase the efficiency of an IoT network. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, D1 discloses the below limitation:	a processor (D1 Fig 2, Par 39 processor(s) 103 may be implemented by one or more programmable processors to execute one or more executable instructions, such as a computer program), and	a memory in communication with the processor wherein the memory containing program instructions (Fig 2, Par 34 volatile memory 122, non-volatile memory 128) which when executed by the processor, perform the following operations comprising:	sending a small packet of data from at least one device to a destination address to keep the network connection alive and resources assigned by wireless network (Fig 6, Par 70 detect a packet response from the at least one IoT server 50 to an IoT device 40; Par 71 Identification of keep-alive packets may be based on size of the packet),	wherein the at least one device includes any one or more of a transmitting device, a destination device or a combination thereof (Fig 3, Par 70 IoT server 50 (e.g. transmitting device) and IoT device 40 (e.g. destination device)),
D1 does not disclose the below limitation:	size of anticipated data transfer, time of anticipated data transfer or a combination thereof,
In the same field of endeavor of managing connections in a wireless network, C1 does disclose the below limitation:	size of anticipated data transfer, time of anticipated data transfer or a combination thereof (C1 Par 42 control logic can estimate the time until the next anticipated data transmission and decide whether it is worthwhile to switch into a power save mode or to stay awake),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of D1 to include using time until the next anticipated data transmission to determine whether or not to maintain a connection as taught by C1. The suggestion/motivation to do so would have been to only maintain a connection with the next anticipated data transfer is within a reasonable time frame. If the next anticipated data transfer is not for a significant time, keeping the connection alive could be an inefficient usage of network resources.
D1 and C1 do not disclose the below limitation:	wherein the packet of data comprises zero payload accompanied by a data frame header, or a payload depending on network resource requirement for he anticipated data transfer.
In the same field of endeavor of managing connections in a wireless network, N1 does disclose the below limitation:	wherein the packet of data comprises zero payload accompanied by a data frame header, or a payload depending on network resource requirement for he anticipated data transfer (N1 Par 112 keep-alive packets may comprise "empty" payloads (i.e. zero payload) in pursuit of keeping the receiver alert or "alive").
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of D1 and C1 to include zero payload keep-alive packets as taught by N1. The suggestion/motivation to do so would have been to reduce congestion in the network by using zero payload packets to keep connections alive, as a larger packet is unnecessary to merely maintain a connection. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, D1, C1 and N1 disclose the limitations of Claim 17.
D1 further discloses the below limitation:	wherein the packet of data is sent by at least one transmitting device (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions for reducing time lag in data transfer to include sending the keepAlive message by a transmitting device as taught by D1. The suggestion/motivation to do so would have been to maintain a connection between a transmitting device in order to prepare for an anticipated data transfer. Keeping the connection alive reduces lag time because the connection does not need to be established at the time of the transmission. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, D1, C1 and N1 disclose the limitations of Claim 17.
D1 further discloses the below limitation:	wherein the packet of data is sent by at least one destination device (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions for reducing time lag in data transfer to include sending a keepAlive message by a destination device as taught by D1. The suggestion/motivation to do so would have been to maintain a connection when a destination device is anticipating a future data transfer. Keeping the connection alive reduces lag time because the connection does not need to be established at the time of the transmission. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, D1, C1 and N1 disclose the limitations of Claim 17.
D1 further discloses the below limitation:	wherein the transmitting device is a mobile device capable of sending data to the one or more destination devices (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions for reducing time lag in data transfer to include a transmitting device capable of communicating with multiple devices as taught by D1. The suggestion/motivation to do so would have been to allow for direct communication between the multiple devices connected to the network. Direct communication, as opposed to communicating via an intermediary node, reduces the lag time in communication. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 21, D1, C1 and N1 disclose the limitations of Claim 17.
D1 further discloses the below limitation:	wherein the destination device is an loT devices capable of receiving data from the at least one transmitting device (D1 Par 70 packet response from the at least one IoT server 50 to an IoT device 40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions for reducing time lag in data transfer to include a destination device that is an IoT device capable of receiving data as taught by D1. The suggestion/motivation to do so would have been to use the aforementioned methods of reducing lag time to increase the efficiency of an IoT network. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 25, D1, C1 and N1 disclose the limitations of Claim 1.
D1 further discloses the below limitation:	wherein the wireless network includes any network managing wireless resources including cellular network, Wi-Fi or a combination thereof (D1 Fig 3 Wi-Fi Router; Par 42 communication interfaces may include cellular connections).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned methods for reducing time lag in data transfer to include performing the steps on a cellular network or WiFi network as taught by D1. The suggestion/motivation to do so would have been to use networks types that are commonly associated with IoT devices in order to reduce lag time in those types of networks. IoT devices commonly operate on cellular and/or WiFi networks, so this claim does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 26, D1, C1 and N1 disclose the limitations of Claim 9.
D1 further discloses the below limitation:	wherein the wireless network includes any network managing wireless resources including cellular network, Wi-Fi or a combination thereof (D1 Fig 3 Wi-Fi Router; Par 42 communication interfaces may include cellular connections).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system for reducing time lag in data transfer to include performing the steps on a cellular network or WiFi network as taught by D1. The suggestion/motivation to do so would have been to use networks types that are commonly associated with IoT devices in order to reduce lag time in those types of networks. IoT devices commonly operate on cellular and/or WiFi networks, so this claim does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 27, D1, C1 and N1 disclose the limitations of Claim 17.
D1 further discloses the below limitation:	wherein the wireless network includes any network managing wireless resources including cellular network, Wi-Fi or a combination thereof (D1 Fig 3 Wi-Fi Router; Par 42 communication interfaces may include cellular connections).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions for reducing time lag in data transfer to include performing the steps on a cellular network or WiFi network as taught by D1. The suggestion/motivation to do so would have been to use networks types that are commonly associated with IoT devices in order to reduce lag time in those types of networks. IoT devices commonly operate on cellular and/or WiFi networks, so this claim does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine D1, C1 and N1 to obtain the invention, as specified in the instant claim.

Claim(s) 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over D1, C1 and N1 in view of Sung (US 20150009990 A1), hereafter S1.
Regarding Claim 8, D1, C1 and N1 disclose the limitations of Claim 1.
D1, C1 and N1 do not disclose the below limitation:	wherein the data packet is sent as a warm-up command, and	wherein parameters of the warm-up command include size of the packet of data, frequency of sending the packet of data or a combination thereof.
In the same field of endeavor of managing connections in a wireless network, S1 does disclose the below limitation:	wherein the data packet is sent as a warm-up command (S1 Par 129 "warm-up" packets are used in step 803 to assist the second established end-to-end connection to be fully activated in time), and	wherein parameters of the warm-up command include size of the packet of data, frequency of sending the packet of data or a combination thereof (Par 129 The size and frequency of sending the "warm-up" packets should be adjusted for different communication technologies and protocols that are used to establish the end-to-end connection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for reducing time lag in data transfer to include sending a warm-up packet prior to the anticipated data transfer as taught by S1.  The suggestion/motivation to do so would have been to prepare a connection being maintained by keep-alive packets for the anticipated data transfer. A warmup-up packet ensures that the connection did not lapse despite the sending of keep-alive packets, and wakes the connection up if it did enter a power saving mode. Therefore, it would have been obvious to combine D1, C1, N1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, D1, C1 and N1 disclose the limitations of Claim 9.
D1, C1 and N1 do not disclose the below limitation:	wherein the data packet is sent as a warm-up command, and	wherein parameters of the warm-up command include size of the packet of data, frequency of sending the packet of data or a combination thereof.
In the same field of endeavor of managing connections in a wireless network, S1 does disclose the below limitation:	wherein the data packet is sent as a warm-up command (S1 Par 129 "warm-up" packets are used in step 803 to assist the second established end-to-end connection to be fully activated in time), and	wherein parameters of the warm-up command include size of the packet of data, frequency of sending the packet of data or a combination thereof (Par 129 The size and frequency of sending the "warm-up" packets should be adjusted for different communication technologies and protocols that are used to establish the end-to-end connection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system for reducing time lag in data transfer to include sending a warm-up packet prior to the anticipated data transfer as taught by S1.  The suggestion/motivation to do so would have been to prepare a connection being maintained by keep-alive packets for the anticipated data transfer. A warmup-up packet ensures that the connection did not lapse despite the sending of keep-alive packets, and wakes the connection up if it did enter a power saving mode. Therefore, it would have been obvious to combine D1, C1, N1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 24, D1, C1 and N1 disclose the limitations of Claim 17.
D1, C1 and N1 do not disclose the below limitation:	wherein the data packet is sent as a warm-up command, and	wherein parameters of the warm-up command include size of the packet of data, frequency of sending the packet of data or a combination thereof.
In the same field of endeavor of managing connections in a wireless network, S1 does disclose the below limitation:	wherein the data packet is sent as a warm-up command (S1 Par 129 "warm-up" packets are used in step 803 to assist the second established end-to-end connection to be fully activated in time), and	wherein parameters of the warm-up command include size of the packet of data, frequency of sending the packet of data or a combination thereof (Par 129 The size and frequency of sending the "warm-up" packets should be adjusted for different communication technologies and protocols that are used to establish the end-to-end connection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned program for reducing time lag in data transfer to include sending a warm-up packet prior to the anticipated data transfer as taught by S1.  The suggestion/motivation to do so would have been to prepare a connection being maintained by keep-alive packets for the anticipated data transfer. A warmup-up packet ensures that the connection did not lapse despite the sending of keep-alive packets, and wakes the connection up if it did enter a power saving mode. Therefore, it would have been obvious to combine D1, C1, N1 and S1 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                   

/JAMAL JAVAID/Primary Examiner, Art Unit 2412